Citation Nr: 1215568	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part, that decision denied service connection for tinnitus, and continued the assigned 30 percent rating for the Veteran's service-connected PTSD.  Although other issues were addressed by the September 2008 rating decision, the Veteran's Notice of Disagreement (NOD) only referred to the tinnitus and PTSD claims.  Therefore, these are the only issues over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201 (2011).

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The  Veteran appears to have requested that the claim for service connection for a kidney disorder be reopened.  See April 2011 submission of the Veteran through his congressional representative.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, and for the reasons stated below, the Board finds that further development is required with respect to the Veteran's claims in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA medical examination in August 2008 which evaluated the symptomatology of his service-connected PTSD.  However, the Veteran has since indicated that his PTSD may have increased in severity since that examination.  Among other things, he described symptomatology at his February 2012 Board hearing not documented at the August 2008 VA examination.  For example, he testified that he experienced panic attacks, while the August 2008 examination noted that he had no panic attacks.  He also indicated memory problems at the hearing, while the August 2008 VA examination found his remote, recent, and immediate memory to all be normal.  Further, at the hearing he indicated he had difficulty in establishing and maintaining relationships with colleagues, which goes to the schedular criteria for a 50 percent rating for his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.0

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran was accorded a VA medical examination in August 2008 which included an opinion that addressed the etiology of his current tinnitus.  The examiner indicated that tinnitus was not caused by or the result of acoustic trauma.  The intermittent tinnitus, which occurred randomly and which was accompanied by pain half the time, was inconsistent with tinnitus typically associated with noise exposure.  He also noted that the Veteran reported onset decades after service and there were a number of potential non-military etiologies, including non-organic hearing loss, aging, occupational and recreational noise exposure, high blood pressure and usage of potentially ototoxic medications and nicotine.     

When the Veteran filed his claim in January 2008, he reported that he was taking medication for his service-connected PTSD which he believed caused the tinnitus.  
The examiner did not address whether medications taken for the service-connected disability caused or aggravated tinnitus.  Accordingly, another examination is warranted.  

The Board further finds that any outstanding treatment records, including VA medical records, regarding these claims should be obtained while this case is on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

The Board notes that the Veteran is or was in receipt of Social Security Administration (SSA) disability benefits.  The RO attempted to obtain the records in April 2009 and again in April 2010.  The reply to the April 2010 inquiry indicated that the request had been forwarded to another SSA office.  It is unclear whether that office responded.  Accordingly, further attempt(s) should be made to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide additional relevant medical records or identify medical care providers who have treated the Veteran for his service-connected PTSD and tinnitus and whose records are not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Associate with the record relevant VA medical records that date from March 2011.  

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning score and explain what the score represents in terms of functional impairment.  The claims folder should be made available to the examiner for review.

5.  After steps one to three are complete, schedule an audiological examination to assess the etiology of tinnitus.  The examiner should review the claims folder and indicate that such review was completed in the examination report.  The examiner should opine as to whether the tinnitus at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, to include excessive noise exposure therein.  The examiner should also opine as to whether it is at least as likely as not that tinnitus is due to service-connected PTSD, to include the medications taken therefore.  The examiner should also opine as to whether it is at least as likely as not that tinnitus is aggravated (i.e., worsened) by service-connected PTSD, to include medications taken therefore.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



